United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 24, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-60495
                           Summary Calendar


CARL PORTER,

                                      Plaintiff-Appellant,

versus

MARILYN HEMPHIL, Correctional Officer IV, in her individual
capacity; KINTRELL LIDDELL, Medical Director, in his individual
capacity; Doctor JOHN BEARRY, Medical Director, in his individual
capacity; Doctor THOMAS LEHMAN, Medical Doctor, in his individual
capacity; KERRIN FLOWERS, Nurse, in her individual capacity,

                                      Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                        USDC No. 4:06-CV-7
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Carl Porter, Mississippi prisoner # R7051, filed a motion to

proceed in forma pauperis (IFP) on appeal challenging the

district court’s certification that his appeal was not taken in

good faith pursuant to Baugh v. Taylor, 117 F.3d 197 (5th Cir.

1997).   His motion for appointment of counsel is denied.

     Porter argues that the district court erred in dismissing

his complaint.    He argues that the defendant Hemphil acted with

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60495
                                  -2-

deliberate indifference to his medical needs and that the

district court should have given him the opportunity to amend his

complaint if it was deficient.    He also argues that he attempted

to exhaust all administrative remedies.     This court’s inquiry

into Porter’s good faith “is limited to whether the appeal

involves ‘legal points arguable on their merits (and therefore

not frivolous).’”     Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983)(citation omitted).

     Porter argues on appeal that his claim against Medical

Directors Bearry and Liddell is limited to their failure to send

him to a specialist and to change his pain medication.       He admits

that they did not deny him medical treatment.     Porter’s

allegation of disagreement with these doctors’ medical treatment

of his condition is not sufficient to state a claim against

Bearry and Liddell.     See Varnado v. Lynaugh, 920 F.2d 320, 321

(5th Cir. 1991).

     If Porter’s allegations against the defendant Hemphil are

accepted as true, they were sufficient to state a claim of

deliberate indifference.     See Ashe v. Corley, 992 F.2d 540, 544

(5th Cir. 1993).    The district court prematurely dismissed the

claim against Hemphil without a further factual development of

the underlying facts.     See Eason v. Thaler, 19 F.3d 8, 9-10 (5th

Cir. 1994).

     In light of a recent Supreme Court opinion, the district

court also erred in dismissing the claims against Dr. Lehman and
                          No. 06-60495
                               -3-

Nurse Flowers for failure to exhaust administrative remedies

because the lack of exhaustion is an affirmative defense that

need not be pleaded in a prisoner’s complaint and Porter’s

complaint did not establish a failure to exhaust.   See Jones v.

Bock, 127 S. Ct. 910, 920-21 (2007); Aquilare-Avellaveda v.

Terrell, 478 F.3d 1223, 1225-26 (10th Cir. 2007).   Porter’s

allegations that Lehman and Flowers deliberately caused him

unnecessary pain were sufficient to state a claim of deliberate

indifference.

     Because Porter has raised nonfrivolous claims against

Hemphil, Lehman, and Flowers, his appeal has arguable merit.    His

motion to proceed IFP is granted, the judgment of the district

court with respect to those defendants is vacated and the case is

remanded for further proceedings.   The judgment is affirmed with

respect to the dismissal of the claims against Doctor Bearry and

Doctor Liddell.

     IFP GRANTED; APPOINTMENT OF COUNSEL DENIED; JUDGMENT
AFFIRMED IN PART, VACATED IN PART; CASE REMANDED.